—Determination unanimously confirmed without costs and petition dismissed. Memorandum: Petitioner failed to raise on his administrative appeal the contentions that he was denied his right to call a witness at his disciplinary hearing and that he should have been allowed to submit to a medical examination and examine the results of a medical examination of the victim. Thus, petitioner has failed to exhaust his administrative remedies with respect to those contentions (see, Matter of Nelson v Coughlin, 188 AD2d 1071, appeal dismissed 81 NY2d 834). There is no merit to the contentions of petitioner that correction officials should have notified him in advance that the Hearing Officer intended to interview a confidential informant and that he was denied the right to question the informant (see, 7 NYCRR 254.5 [b]; Matter of Abdur-Raheem v Mann, 85 NY2d 113, 119). The misbehavior report, together with the testimony of the victim and the confidential informant, constitutes substantial evidence to support the determination (see, Matter of Ruger v Goord, 252 AD2d 989 [decided herewith]). The testimony of petitioner and the inmate witnesses called by him to testify merely raised an issue of credibility for the Hearing Officer to resolve (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Erie County, Pigott, Jr., J.) Present — Pine, J. P., Hayes, Balio and Fallon, JJ.